DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 12/23/2020. In virtue of this amendment: 
Claims 3, 6, 11 and 20 are canceled; 
Claims 21-27 are newly added;
Claims 1, 4, 7-9 and 17 are currently amended; and thus, 
Claims 1-2, 4-5, 7-10, 12-19 and 21-27 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 has been considered by the examiner. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12-19 and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the applicant has rewritten the claim to include previously identified allowable subject matter, therefore, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed structural limitation recited in the claims.
Regarding claims 2, 4-10 and 12-16, the claims are allowed based upon dependency of allowed independent claim 1. 
Regarding claim 17, the applicant has rewritten the claim to include previously identified allowable subject matter, therefore, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed structural limitation recited in the claims.
Regarding claims 18-19, the claims are allowed based upon dependency of allowed independent claim 17. 
Regarding claim 21, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed structural limitation recited in the claims, for example: 
parasitic element of the plurality of parasitic elements has a third branch joining at the apex and which is oriented at 45 degrees relative to the first branch and to the second branch of the at least one parasitic element within a same plane
Regarding claims 22-27, the claims are allowed based upon dependency of allowed independent claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 5, 2021